DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 contains the limitation “a first precursor species into a reaction vessel comprising silicon and carbon” in lines 2-3. It is unclear if “comprising silicon and carbon” is intended to refer to the “first precursor species” or the “reaction vessel”. For the purposes of examination “a first precursor species into a reaction vessel comprising silicon and carbon” will be considered to mean that either the first precursor or the reaction vessel comprises silicon and carbon.
	Claim 2-10 depend from claim 1 and, therefore, also contain this limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11, 13, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,167,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass or anticipate all of the limitations of the claims of the current application.

Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,167,555 in view of Muradov (U.S. Patent 7,473,466, hereafter Muradov ‘466).
The claims of the patent encompass or anticipate all of the limitations of claims 1 and 11 of the current application, as discussed above. With respect to claims 4 and 14, they do not explicitly teach that the decomposition results in a methane byproduct.
Muradov ‘466 teaches a method of making a fiber (abstract) comprising decomposing a precursor gas in a heated reaction zone (abstract, col 9 ln 37-col 10 ln 4). Muradov ‘466 teaches that methane can be a byproduct of said decomposition (col 8 ln 14-40).
The claims of the patent are silent with respect to the decomposition byproducts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the methane taught by Muradov ‘466 as a decomposition byproduct in the method taught by the claims of the patent because it a suitable material as the byproduct of the decomposition of a precursor in a heated reaction zone to form a fiber, as taught by Muradov ‘466.
Further, it would have been a simple substitution that would have yielded predictable results.

Claims 5-8, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,167,555 in view of Harrison et al. (U.S. Patent Application Publication 2016/0347672, hereafter Harrison ‘672). 
Claims 5-6 and 8: The claims of the patent encompass or anticipate all of the limitations of claim 1 of the current application, as discussed above. With respect to claim 5, they do not explicitly teach that the solid fiber comprises a first internal structure phase positioned at a fiber core and a second internal structure phase, different from the first internal structure phase, positioned outside of the fiber core. With respect to claim 6, they do not explicitly teach that the first internal structure phase comprise a crystalline structure phase and the second internal structure phase comprises an amorphous structure phase. With respect to claim 8, they do not explicitly teach that the solid fiber varies in structure phase a cross a cross section, wherein said cross section comprises an amorphous phase that transitions to a crystalline structure phase.
Harrison ‘672 teaches a method of forming a fiber (abstract) comprising introducing precursor species into a reaction vessel and heating the precursors with a laser to decompose the precursors in a reaction zone ([0006], [0015]). Harrison ‘672 teaches that the formed fiber can comprise multiple structural phases ([0006]), where the center of the fiber can include a crystalline structural phase (Fig. 5, [0006], [0024], [0025]), and the area outside of the center can include an amorphous structural phase (Fig. 5, [0006], [0024]). Harrison ‘672 teaches that this structure allows for interesting properties without containing impurities ([0022, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure comprising multiple structural phases where the center of the fiber includes a crystalline structural phase and the area outside of the center includes an amorphous structural phase taught by Harrison ‘672 as the fiber structure in the method taught by the claims of the patent because this structure allows for interesting properties without containing impurities, as taught by Harrison ‘672.

Claim 7: With respect to claim 7, the claims of the patent do not explicitly teach that the first internal structure phase has grain sizes smaller than 100 nm.
Harrison ‘672 teaches a method of forming a fiber (abstract) comprising introducing precursor species into a reaction vessel and heating the precursors with a laser to decompose the precursors in a reaction zone ([0006], [0015]). Harrison ‘672 teaches that the crystalline phase can have a grain size of less than 5 nm ([0014]).
The claims of the patent are silent with respect to grain size.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the grain size of less than 5 nm taught by Harrison ‘672 as the grain size of the claims in the patent because it is a suitable grain size for the crystalline phase of the fiber, as taught by Harrison ‘672.

	Claim 10: With respect to claim 10, the claims of the patent do not explicitly teach that the fiber is of essentially circular cross-section. 
However, these claims differ from the claims of the patent only in the shape of the cross-section of the fiber, and it has been held that changes in shape are obvious in the absence of new or unexpected results. See MPEP 2144.04.B.

	Claim 12: The claims of the patent encompass or anticipate all of the limitations of claim 11 of the current application, as discussed above. With respect to claim 12, they do not explicitly teach that the solid fiber comprises a first internal structure phase positioned at a fiber core comprising a crystalline structure with a grain size smaller than 100 nm and a second internal structure phase comprising an amorphous structure positioned outside of the fiber core.
Harrison ‘672 teaches a method of forming a fiber (abstract) comprising introducing precursor species into a reaction vessel and heating the precursors with a laser to decompose the precursors in a reaction zone ([0006], [0015]). Harrison ‘672 teaches that the formed fiber can comprise multiple structural phases ([0006]), where the center of the fiber can include a crystalline structural phase with a grain size of less than 5 nm (Fig. 5, [0006], [0014], [0024], [0025]), and the area outside of the center can include an amorphous structural phase (Fig. 5, [0006], [0024]). Harrison ‘672 teaches that this structure allows for interesting properties without containing impurities ([0022, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure comprising multiple structural phases where the center of the fiber includes a crystalline structural phase with a grain size of less than 5 nm and the area outside of the center includes an amorphous structural phase taught by Harrison ‘672 as the fiber structure in the method taught by the claims of the patent because this structure allows for interesting properties without containing impurities, as taught by Harrison ‘672.

Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,167,555 in view of Maxwell et al. (U.S. Patent Application Publication 2006/0275537, hereafter Maxwell ‘537). 
Claim 15: The claims of the patent encompass or anticipate all of the limitations of claim 11 of the current application, as discussed above. With respect to claim 15, the claims of the patent do not explicitly teach that modulating the reaction zone or flow of the first precursor species to the reaction zone causes a diameter of the solid fiber to vary along a lengthwise direction of the solid fiber.
Maxwell ‘537 teaches a method for forming fibers (abstract, Fig. 3) comprising introducing precursor gases into a growth chamber (150) (Fig. 3, [0013], [0022], [0030], [0033]) where the precursor gases can have different molecular weights ([0037]), creating a reaction zone (138) and a zone outside of the reaction zone via heating means (112, 130) (Fig. 3, [0013], [0023], [0024]), where the precursor is concentrated in the reaction zone ([0026], [0037], [0047]), decomposing the precursor species in the reaction zone to deposit as a solid fiber ([0013], [0024]), moving either the reaction zone or a first end of the fiber relative to the other as the fiber grows (Fig. 3, [0025]), and controlling the reaction zone and precursor flow rate to alter the characteristics of the fiber being grown ([0037]). Maxwell ‘537 teaches that controlling the reaction zone can include causing the diameter of the fiber to vary along a lengthwise direction ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlling the reaction zone include causing the diameter of the fiber to vary along a lengthwise direction as taught by Maxwell ‘537 in the method of the claims of the patent because it would have been a combination of prior art elements that would have yielded predictable results.

Claims 16-17: With respect to claim 16, the claims of the patent do not explicitly teach that the diameter of the solid fiber comprises one or more elongate portions of constant diameter and one or more enlarged portions. With respect to claim 17, the claims of the patent do not explicitly teach that the diameter of the solid fiber varies at regularly occurring intervals along the length of the fiber.
However, these claims differ from the claims of the patent only in the shape of the fiber, and it has been held that changes in shape are obvious in the absence of new or unexpected results. See MPEP 2144.04.B.

Claims 11 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,683,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass or anticipate all of the limitations of the claims of the current application.

Claims 11 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,947,622. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass or anticipate all of the limitations of the claims of the current application.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious a method of fabricating fibers including the step of creating a reaction zone within the reaction vessel and a thermal diffusion region at or near the reaction zone wherein at least one of the thermal diffusion region and reaction zone is at least partially created by a primary heating means, and the thermal diffusion region at least partially separates the low molar mass precursor species from the high molar mass precursor species and concentrates at least one of the precursor species at the reaction zone, wherein the cross section comprises an amorphous structure phase that transitions to a crystalline structure phase, and wherein the solid fiber is of uniform chemical composition as to the context of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713